NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   21-50043

                Plaintiff-Appellee,              D.C. No. 2:19-cr-00528-CJC-1

 v.
                                                 MEMORANDUM*
ANTONIO OLIVERA,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Antonio Olivera appeals from the district court’s judgment and challenges

his guilty-plea conviction and 30-month sentence for conspiracy to commit health

care fraud, in violation of 18 U.S.C. § 1349. Pursuant to Anders v. California, 386

U.S. 738 (1967), Olivera’s counsel has filed a brief stating that there are no



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Olivera the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Olivera waived the right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary, and most aspects of his

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We therefore

dismiss the appeal as to all issues covered by the appeal waiver. We affirm as to

all other issues because our review of the record discloses no arguable grounds for

relief as to the voluntariness of Olivera’s plea or any aspect of the sentence that

falls outside the scope of the appeal waiver.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    21-50043